UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

CHRIS BIANCHI,

                                               Plaintiff,
                                                                        Case # 16-CV-6840-FPG
v.
                                                                        DECISION AND ORDER

ROCHESTER CITY SCHOOL DISTRICT, et al.,


                                               Defendants.


                                        INTRODUCTION

       Pro se Plaintiff Chris Bianchi 1 brings this employment discrimination action against

Defendants Rochester City School District, Bryant Cromartie, and Rodney Moore. Defendants

have moved for summary judgment on all of Bianchi’s claims. ECF No. 38. Bianchi opposes the

motion. ECF No. 56. In addition, Defendants have filed a motion for miscellaneous relief. ECF

No. 57. The Court resolves both motions in this omnibus order. For the reasons that follow,

Defendants’ motion for summary judgment is GRANTED, and their motion for miscellaneous

relief is GRANTED IN PART and DENIED IN PART.

                                      LEGAL STANDARD

       Summary judgment is appropriate when the record shows that there is “no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). Disputes concerning material

facts are genuine where the evidence is such that a reasonable jury could return a verdict for the

non-moving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). In deciding


1
 Throughout much of this case, Bianchi was represented by counsel. After Defendants filed their motion
for summary judgment, his counsel withdrew. See ECF No. 48.

                                                  1
whether genuine issues of material fact exist, the court construes all facts in a light most favorable

to the non-moving party and draws all reasonable inferences in the non-moving party’s favor. See

Jeffreys v. City of New York, 426 F.3d 549, 553 (2d Cir. 2005). However, the non-moving party

“may not rely on conclusory allegations or unsubstantiated speculation.” F.D.I.C. v. Great Am.

Ins. Co., 607 F.3d 288, 292 (2d Cir. 2010) (quotation omitted).

                                         BACKGROUND

       Consistent with the applicable standard of review, the following narrative consists of the

undisputed facts and the disputed facts taken in the light most favorable to Bianchi. Logical

Operations Inc. v. 30 Bird Media, LLC, 354 F. Supp. 3d 286, 293 (W.D.N.Y. 2018).

       Bianchi is Caucasian and has been employed as a teacher for the school district since 2007.

From July 2012 to November 2015, Bianchi worked at the Nathaniel Rochester Community

School—where the events underlying this litigation took place.            During Bianchi’s tenure,

Cromartie was the assistant principal and Moore was the principal of the school. Both are African-

American.

       The relevant events begin in May 2014. At that time, Brian Santillo, a Caucasian teacher

at the school, wrote an email complaining about how Frances Rogers, a union representative and

fellow school employee, handled his grievances about the school’s testing procedures. Rogers is

African-American.      In a responding email, another African-American teacher challenged

Santillo’s claims and implied that Santillo was targeting the African-American union

representatives for criticism.

       Rogers did not immediately wade into this dispute, but about a month later she sent out a

schoolwide email with an inspirational quote about adversity. Rogers gloated that her “haters”

could not get “rid of [her]” despite their “plotting against [her].” Pl. Ex. B-4. Although it did not



                                                  2
directly involve him, Bianchi cites this incident as evidence of Rogers’s bias against Caucasian

co-workers.

       Bianchi and Rogers’s conflict began in Fall 2014. One of Rogers’s responsibilities was to

oversee the program implementing alternatives to suspension. On October 3, 2014, Bianchi sent

a student out of the classroom and referred him to suspension, but Rogers returned the student to

class. Bianchi complained to Principal Moore that he found it offensive he was “lectured by a

substitute administrator” about classroom management. Pl. Ex. C7 at 43. On another occasion,

while Bianchi was speaking with two students in his classroom, Rogers entered and yelled that the

students should be going to their next class.

       On October 20, 2014, Rogers sent out an email regarding teachers’ classroom management.

In a reply email, Bianchi questioned Rogers’s credentials, her authority to set policies, and argued

that “[t]eachers should not be giving teachers directives.” Id. at 51. He called Rogers by her first

name—Frances—in his email. Id. Rogers responded that she found his reply “amusing,” asserted

that he should not “indirectly attack [her],” and stated that she did not want Bianchi addressing her

by first name. Id.at 50.

       On Halloween, Bianchi came to school dressed as Francis Scott Key. He wore a name tag

that said “Frances” on it. Although Bianchi argues that this costume was not provocative, Rogers

believed that Bianchi’s costume was intended to antagonize her. She filed an administrative

discrimination complaint against Bianchi, which was later deemed unfounded.

       On December 19, 2014, Bianchi and Rogers were in the school office at the same time.

Bianchi was speaking with a student about his Christmas costume. He said, “[If] you liked my

Halloween costume[,] you will love this.” Pl. Ex. C1 at 95. At that moment, Rogers confronted

Bianchi and asked if he was “trying to be funny.” Id. Bianchi and Rogers argued back and forth



                                                 3
until Bianchi left with the student, placing his arm on her shoulder. As they walked down the

hallway, Rogers followed behind them yelling “INAPPROPRIATE TEACHER-STUDENT

CONTACT!” Id. at 96. Bianchi claims that the contact was, in fact, appropriate. Later that day,

Rogers and another teacher, Jewell Brown, attempted to convince the student to say that the contact

had been inappropriate. This failed: Bianchi asserts that at a subsequent meeting between Bianchi,

Rogers, Moore, Cromartie, the student, and the student’s mother, it was found that “Bianchi was

telling the truth and Rogers was lying.” ECF No. 56 at 14. Nonetheless, Bianchi claims that, after

the incident, other staff members sometimes joked about him “inappropriately touching students.”

Pl. Ex. C3 at 131.

       In addition, at some point on the same day, Rogers emailed senior school-district

administrators complaining that a flier Bianchi had disseminated was offensive.

       On January 15, 2015, while Bianchi was walking down the hallway, a student yelled “Hi

Uncle Bianchi” from an adjacent office. Brown was in the office at the time. When Bianchi

greeted the student, he noticed Brown whisper in the student’s ear. Later, the student reported that

Brown had discouraged her from calling Bianchi by that term.

       On February 25, 2015, Bianchi and Rogers had another conflict when Rogers entered his

classroom without permission. The record does not disclose the details of this incident.

       Bianchi constantly complained of Rogers’s actions during the 2014-2015 school year to

school officials. In Bianchi’s view, however, neither Moore nor Cromartie took sufficient action

to respond to his complaints or discipline Rogers.

       At the start of the next school year, Bianchi clashed with Clara Berry, an African-American

special education teacher. Berry provided services to some of the students in Bianchi’s classroom.

After class on Thursday, September 17, 2015, Berry confronted Bianchi, asserting that he was not



                                                 4
following the curriculum correctly. She also implied that he helped his students cheat on their

final examinations.

        Later that day, Bianchi met with Cromartie and Berry to discuss the confrontation. During

the discussion, Berry accused Bianchi of having dressed in “blackface.” She also questioned why

Bianchi—i.e., a Caucasian man—was playing Bob Marley in class. Bianchi reported Berry’s

comments to Moore, concerned that the rumor would poison his relationship with African-

American staff members and students. Bianchi, Moore, and Cromartie all discussed the issue and

agreed that the rumor was slanderous and created a hostile work environment.

        Moore instructed Bianchi to stay home on Friday until he could make a plan to remedy the

situation. On Sunday, Moore and Bianchi spoke by phone. Bianchi vented his frustration about

the rumor and expressed his concern about how staff, parents, and students would treat him. 2

Bianchi stated that the “best thing for [him] to feel comfortable” would be to take Monday off until

a plan could be formulated that would allay his concerns about Berry and the rumors. Pl. Ex. W9

at 13:45. Bianchi elaborated that he could have an “edge” when someone intimidates him, and he

did not want to put himself in a situation where that “side” of him would “come out.” Moore

agreed with that approach.

        Bianchi took work off on Monday, September 21, 2015. Later that day, Moore and Bianchi

spoke by phone to assess the situation. Bianchi reiterated his concerns about the rumor and

informed Moore that he was meeting with the investigator on Thursday. Bianchi suggested that

he meet with the investigator and then come “into school after [he] talk[s] with the guy.” Pl. Ex.


2
  Defendants argue that the audio recordings should not be considered because, inter alia, they have not
been properly authenticated. Given that the recordings were produced in discovery, Defendants had an
opportunity to question Bianchi about their authenticity during his deposition, Defendants do not suggest
that it would be impossible for Bianchi to authenticate the recordings at trial, and Bianchi is proceeding pro
se, the Court will not exclude the audio recordings from consideration. See Gordon v. Kaleida Health, 299
F.R.D. 380, 393 (W.D.N.Y. 2014).

                                                      5
W10 at 16:45. Moore responded that he was “not telling [Bianchi] what to do” but that “may be

the best thing.” Id.

        On Thursday, September 24, 2015, Bianchi spoke with Moore by phone. During that

conversation, Bianchi noted a union representative’s suggestion that he stay home on Friday and

“start fresh on Monday.” Pl. Ex. W8 at 3:20. Moore stated that he “was going to say that too.”

Id. They agreed that Bianchi would return to school on Monday.

        Bianchi returned to work on Monday, September 28, 2015, but not without incident. While

Bianchi was walking in the hallway, Berry aggressively approached him, stepped into his personal

space, and sarcastically stated “WELCOME BACK.” Bianchi and Rob Burns, an assistant

principal at the school who witnessed the incident, immediately informed Moore. Bianchi alleges

that Moore was unduly skeptical and questioned whether Berry had actually made the statement

in a “taunting way.” ECF No. 38-3 at 44.

        After this incident, Moore told Bianchi to “go home and [that] he would contact him when

he had everything figured out.” ECF No. 56 at 33. Bianchi remained out of school on paid leave

for approximately one month.

        On October 26, 2015, while still out on leave, Bianchi met with Maurice Snipe, the Director

of Human Resources for the school district. Snipe told Bianchi that “it [was] time to return to

work” and that he had “been off long enough.” ECF No. 56 at 45. When Bianchi questioned what

measures would be taken to ensure his wellbeing, Snipe indicated he did not know. In light of

that, Snipe agreed to investigate whether there were any open positions to which Bianchi could

transfer.

        Snipe found an opening for Bianchi as an itinerant social studies teacher. Bianchi claims

that this position had significantly worse working conditions than his present position. But in



                                                 6
Bianchi’s view, he had “no other option but to either return to a racially hostile work environment

or transfer to a very undesirable new position.” ECF No. 56 at 45. As a result, he accepted the

position.

       Before transferring, Bianchi returned to the Nathaniel Rochester school for a few days. In

that time, Berry again started a conflict with Bianchi. Specifically, on November 3, 2015, Berry

burst into Bianchi’s room and told some students to come with her. Bianchi and Berry argued,

with Bianchi telling her that, per Moore, she was not supposed to have contact with him.

       After the incident, Bianchi wrote to several school and district officials expressing his

anger and frustration that he had been “forced” back to school given the “horrible working

conditions.” ECF No. 38-11 at 17. In response, the district gave Bianchi paid administrative leave

until he began his new position on November 9, 2015. Once in his new position, Bianchi found

that it entailed substantially more work than Snipe had originally led him to believe.

       Over the course of these events, Bianchi filed three formal discrimination complaints with

the district, in addition to numerous informal complaints to school and district officials. He filed

his first complaint on September 21, 2015—after he learned of the “blackface” rumor—against

Berry and Rogers. He alleged that Berry’s comments were discriminatory and that Rogers had

started the rumor. The internal investigator concluded that Bianchi’s complaints of discrimination

were “unprovable.” Bianchi asserts that the investigator did not conduct a fair or thorough

investigation and that Moore, Cromartie, and other co-workers provided false or misleading

testimony that undermined the investigation.

       Bianchi alleges that he filed a second complaint on October 24, 2015. In this complaint,

Bianchi asserted that Berry had engaged in racial discrimination and retaliation when she

aggressively said “Welcome Back” to him on September 28, 2015. Defendants contend that



                                                 7
Bianchi never, in fact, submitted this complaint to the school district. In any case, the complaint

was not investigated.

       Bianchi filed his third complaint on November 23, 2015. This complaint concerned the

November 3, 2015 incident wherein Berry burst into Bianchi’s classroom uninvited. The internal

investigator concluded that Berry had engaged in unprofessional conduct and had violated Moore’s

directive that she limit her interactions with Bianchi. The investigator concluded that Berry’s

actions were not the result of race discrimination, however. Moore issued a written reprimand

against Berry for her conduct. See ECF No. 38-4 at 2.

       In December 2016, Plaintiff brought this complaint. He raises eight claims: (1) hostile

work environment in violation of Title VII of the Civil Rights Act of 1964 against the school

district; (2) disparate treatment in violation of Title VII against the school district; (3) retaliation

in violation of Title VII against the school district; (4) hostile work environment in violation of the

New York State Human Rights Law (“NYSHRL”) against all defendants; (5) disparate treatment

in violation of the NYSHRL against all defendants; (6) retaliation in violation of the NYSHRL

against all defendants; (7) an equal protection violation under 42 U.S.C. § 1983 against Cromartie

and Moore; and (8) a state-law equal protection claim against all defendants. See ECF No. 3.

                                           DISCUSSION

       Before the Court are two motions: Defendants’ motion for summary judgment and their

motion for miscellaneous relief. The Court begins by addressing some preliminary evidentiary

issues before delving into the motion for summary judgment.

  I.   Evidentiary Issues

       Bianchi filed a voluminous opposition to Defendants’ motion, including a statement of

facts and supporting affidavit that, combined, are nearly 150 pages. In doing so, Bianchi has



                                                   8
submitted a variety of evidence that the Court may not consider because it would be inadmissible

at trial. See Debrosse v. City of New York, 739 F. App’x 48, 49 (2d Cir. 2018) (summary order).

Given the large volume of evidence that Bianchi has tendered, it is neither practical nor necessary

to exhaustively identify each piece of inadmissible evidence on which Bianchi relies. However,

the Court will highlight two categories of evidence that it will not consider: hearsay evidence and

evidence from witnesses who were not identified in Bianchi’s initial disclosures.

       Hearsay is an out-of-court statement, “made by someone other than the witness,” that is

“offered for the truth of the matter asserted.” Bldg. Indus. Fund v. Local Union No. 3, Int’l

Brotherhood of Elec. Workers, AFL-CIO, 992 F. Supp. 162, 173 (E.D.N.Y. 1996). Unless an

exception applies, hearsay evidence is inadmissible at trial. Fed. R. Evid. 802. For example, the

audio recoding of Jewell Brown indicating that Rogers and Berry are “anti-white” is hearsay

insofar as it is offered to prove the truth of that assertion. See, e.g., Juice Entertainment, LLC v.

Live Nation Entertainment, Inc., No. 11-7318, 2018 WL 2357748, at *4 (D.N.J. May 23, 2018).

Indeed, most of the audio recordings that Bianchi has submitted present hearsay problems, as they

are offered to prove the assertions of the speakers. Also hearsay is Bianchi’s allegation that

Cromartie told him that Berry said Rogers was the source of the “blackface” rumor. See Howley

v. Town of Stratford, 217 F.3d 141, 155 (2d Cir. 2000) (plaintiff’s testimony that co-workers

informed her of supervisor’s statements would be inadmissible to prove that the supervisor

“actually made such statements”).

       The other issue that must be addressed is Bianchi’s violation of Rule 26(a)(1). Under that

rule, each party is obliged to provide the opposing party with the name of “each individually likely

to have discoverable information . . . that the disclosing party may use to support its claims or

defenses.” Fed. R. Civ. P. 26(a)(1)(A)(i). Bianchi’s initial disclosure does not identify several of



                                                 9
the witnesses on which he now relies, including Edith Sanders, Sarah Cooley, Michael Germain,

Wanda Zawaldski, and Ashley Williams. Bianchi does not dispute that he failed to disclose these

witnesses.

       Bianchi’s violation implicates Rule 37(c)(1), which provides, “If a party fails to provide

information or identify a witness as required by Rule 26(a) or (e), the party is not allowed to use

that information or witness to supply evidence on a motion . . . unless the failure was substantially

justified or is harmless.” Defendants ask the Court to preclude Bianchi from relying on these

witnesses. “In determining whether it should exercise its discretion and preclude evidence, a court

must consider . . . (1) the party’s explanation for the failure to comply with the disclosure

requirement; (2) the importance of the testimony of the precluded witnesses; (3) the prejudice

suffered by the opposing party as a result of having to prepare to meet the new testimony; and (4)

the possibility of a continuance.” Giudice v. Harlan, No. 15 Civ. 7330, 2017 WL 564085, at *3

(S.D.N.Y. Feb. 10, 2017) (internal brackets omitted). “The imposition of an order of preclusion

does not require a showing of bad faith on the part of the offending party.” Id.

       Having considered these factors, the Court agrees that preclusion is appropriate under the

circumstances. On the first factor, Bianchi has not provided a persuasive explanation for his

failure. Although he contends that Defendants raised new issues on summary judgment, many of

these witnesses simply offer evidence relating to the underlying discrimination claims and cannot

be attributed to some unexpected defense. For example, Michael Germain’s claim that Rogers had

targeted Caucasian teachers in the past would have been relevant from the outset of this litigation.

Bianchi also attempts to blame his prior counsel for the error. This falls flat because “a client is

ordinarily bound by the acts of his lawyer,” Dodson v. Runyon, 86 F.3d 37, 40 (2d Cir. 1996), even




                                                 10
where prior counsel was allegedly negligent. See Bruce Lee Enters., LLC v. A.V.E.L.A., Inc., No.

10 CV 2333, 2013 WL 364210, at *2 (S.D.N.Y. Jan. 30, 2013).

       The second factor—the importance of the evidence—is at best neutral: much of the

evidence is inadmissible on hearsay grounds, though some of it sheds light on the events

underlying Bianchi’s claims.

       The third and fourth factors strongly favor Defendants.            Defendants have had no

opportunity to investigate or examine the allegations raised by these witnesses, and given the sheer

length of time this motion has been pending, it would be impracticable and unfair to continue the

case. Accordingly, these factors favor preclusion of this evidence, and the Court will not consider

the evidence from Bianchi’s undisclosed witnesses in resolving Defendants’ motion.

       In short, the reason why the Court omits discussion of much of the evidence that Bianchi

proffers is because it contains inadmissible hearsay or comes from undisclosed witnesses.

 II.   Hostile Work Environment Claims

       Under Title VII and the NYSHRL, Bianchi claims that he was subjected to a hostile work

environment. His claims are primarily based on the actions of Rogers, Berry, and Brown during

the 2014-2015 school year and Fall 2015.

       To prevail on a hostile work environment claim, Bianchi must show: “(1) that the

harassment was sufficiently severe or pervasive to alter the conditions of his employment and

create an abusive working environment, and (2) that there is a specific basis for imputing the

conduct creating the hostile work environment to the employer.” Summa v. Hofstra Univ., 708

F.3d 115, 124 (2d Cir. 2013). “[A] plaintiff must show that the workplace is permeated with

discriminatory intimidation, ridicule, and insult that is sufficiently severe or pervasive to alter the

conditions of the victim’s employment and create an abusive working environment. This standard



                                                  11
has both objective and subjective components: the conduct complained of must be severe or

pervasive enough that a reasonable person would find it hostile or abusive, and the victim must

subjectively perceive the work environment to be abusive.” Littlejohn v. City of N.Y., 795 F.3d

297, 320-21 (2d Cir. 2015) (internal quotation marks and citations omitted). A plaintiff must also

produce evidence that the hostility occurred because of his protected characteristic. Rivera v.

Rochester Genesee Reg’l Transp. Auth., 743 F.3d 11, 20 (2d Cir. 2014). In determining whether

an environment is “hostile” or “abusive,” courts may consider “the frequency of the discriminatory

conduct; its severity; whether it is physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interferes with an employee’s work performance. . . . [But]

no single factor is required.” Howley, 217 F.3d at 154 (internal quotation marks and citation

omitted).

       Even looking at the evidence in the light most favorable to Bianchi, no reasonable juror

could conclude that the harassment to which he was subjected was either severe or pervasive. In

Fall and Winter 2014, Bianchi and Rogers had a handful of conflicts in the workplace, but they

were sporadic incidents that cannot be said to have permeated the workplace. See, e.g., Stepheny

v. Brooklyn Hebrew Sch. for Special Children, 356 F. Supp. 2d 248, 264-65 (E.D.N.Y. 2005) (co-

worker’s “utterance of ‘white bitch’ or some variation thereof to [plaintiff] five times over an

approximately five-month period” was insufficient to support claim for hostile work environment).

Indeed, the conflicts did not overtly implicate or target Bianchi’s race. At least on their face, the

incidents arose from Bianchi and Rogers’s mutual enmity over Rogers’s role in the school, and

thus “reflected a clash of personalities rather than a discriminatory animus.” 3 Kodengada v. Int’l

Bus. Machs. Corp., 88 F. Supp. 2d 236, 243 (S.D.N.Y. 2000).


3
  The evidence on which Bianchi relies to assert that Rogers is racist, “anti-white,” and spread the
“blackface” rumor is inadmissible hearsay and may not be considered. See Fed. R. Civ. P. 56(c)(2).

                                                 12
       In Fall 2015, Bianchi was subjected to hostility from Berry. While Berry’s hostility more

overtly implicated Bianchi’s race, the incidents were also episodic in nature; they were not

continuous conflicts that permeated the workplace and thereby altered Bianchi’s working

conditions.

       And even if it was false and frustrating, Bianchi has not proffered sufficient evidence that

the “blackface” rumor created a hostile work environment. He asserts that a few co-workers

appeared to act differently towards him and that Berry expressed outright hostility due to the

rumor, but the record lacks evidence to suggest that the rumor had any widespread impact. See

Parker v. Reema Consulting Servs., Inc., 915 F.3d 297, 304 (4th Cir. 2019) (rumor that employee

had sexual relationship with boss sufficient to state a claim, where employee alleged that rumor

caused her to be physically threatened, led to “open resentment and disrespect” from co-workers,

and significantly interfered with her work). Absent more tangible harm, Bianchi’s subjective fear

that the rumor would ultimately impact his working relationships is not enough to support his

claim. See Whitright v. Hartford Pub. Schs., 547 F. Supp. 2d 171, 177 (D. Conn. 2008) (stating

that a hostile work environment claim requires both that the victim “subjectively perceive that the

environment [is] abusive” and that the misconduct be “severe or pervasive enough to create an

objectively hostile or abusive work environment”).

       Even if the Court were to look at all these incidents in their totality, there is insufficient

evidence to establish that Bianchi was subjected to severe or pervasive harassment. 4 This is not

to say that the treatment Bianchi received from co-workers was fair or professional, only that the

evidence he has marshalled is insufficient to meet the high standard required to establish a hostile


4
  To the extent Bianchi argues that school officials’ failure to remediate the hostile work environment
thereby contributed to it, the Second Circuit has rejected that logic. See Fincher v. Depository Trust &
Clearing Corp., 604 F.3d 712, 724 (2d Cir. 2010).


                                                  13
work environment claim. See Epstein v. Cty. of Suffolk, No. 14-CV-937, 2016 WL 4257349, at *6

(E.D.N.Y. Aug. 11, 2016) (“Courts in this Circuit have recognized that a plaintiff’s burden is

“remarkably high.’”).

         Therefore, Defendants are entitled to summary judgment on Bianchi’s hostile work

environment claims.

III.   Disparate Treatment

       Under Title VII and the NYSHRL, a plaintiff may establish a claim of disparate treatment

“by showing that he has suffered an adverse job action under circumstances giving rise to an

inference of discrimination on the basis of race [or] color.” Price v. Cushman & Wakefield, Inc.,

829 F. Supp. 2d 201, 219 (S.D.N.Y. 2011). An adverse employment action is “a ‘materially

adverse change’ in the terms and conditions of employment, which is ‘more disruptive than a mere

inconvenience or an alteration of job responsibilities.’” Id.; Davis v. NYS Dep’t of Corrs. Attica

Corr’l Facility, 46 F. Supp. 3d 226, 234 (W.D.N.Y. 2014). Examples of adverse employment

actions include “termination of employment, a demotion evidenced by a decrease in wage or

salary, a less distinguished title, a material loss of benefits, significantly diminished material

responsibilities, or other indices . . . unique to a particular situation.” Price, 829 F. Supp. 2d at

219.

       Bianchi identifies droves of actions that he believes were motivated by racial

discrimination on the part of school officials and his co-workers. Having reviewed Bianchi’s

opposition materials, the Court will confine its analysis to only those actions that are even arguably

adverse under the applicable standard.

       First, Bianchi points to his paid leave in Fall 2015 as an adverse employment action. The

Second Circuit has held that placement on administrative leave with pay during an investigation



                                                 14
is not an adverse employment action, reasoning that “the terms and conditions of employment

ordinarily include the possibility that an employee will be subject to an employer’s disciplinary

policies in appropriate circumstances.” Joseph v. Leavitt, 465 F.3d 87, 91 (2d Cir. 2006).

Although Bianchi’s leave was different because it was informal and he was not the target of an

internal investigation, he nonetheless fails to present facts to show that his short paid leave resulted

in any tangible negative changes to his employment conditions. See Ishoo v. Bd. of Regents Univ.

of New Mexico, No. CIV-06-0747, 2007 WL 9729216, at *9 (D.N.M. Sept. 29, 2007) (“In most

cases, restoration of an employee to his or her original position at the end of a short paid suspension

results in the employee suffering no loss in pay, benefits, or position.”).

        Leaving aside the absence of an adverse action, Bianchi could not otherwise make out a

claim based on his paid leave. Defendants’ proffered justification for the leave was that Bianchi

felt uncomfortable returning to school given the co-worker conflicts and “blackface” rumor. See

ECF No. 38-44 at 25 (deposition of Rodney Moore). Indeed, Bianchi suggested such leave himself

in his phone calls with Moore. And at the end of his nearly monthlong leave, Bianchi did not

lobby to return to school but actively protested against it. See, e.g., ECF No. 38-9 at 8, 12

(questioning why the district felt “it would be a good idea to force [him] back before the

investigation was completed”); ECF No. 38-11 at 17 (emphasizing that he was “forced” and

“ordered” back to school). The Court fails to see how the school district’s action can be found

pretextual in light of Bianchi’s statements to school officials advocating for paid leave.

        Second, Bianchi cites his transfer as an adverse action, on the theory that he “had no other

option but to either return to a racially hostile work environment or transfer to a very undesirable

new position.” ECF No. 56 at 45. Many courts have permitted a plaintiff to proceed on such a

theory—sometimes known as “constructive demotion.” Claes v. Boyce Thompson Inst. for Plant



                                                  15
Research, 88 F. Supp. 3d 121, 126 (N.D.N.Y. 2015). Under this doctrine, “a voluntary transfer to

a materially inferior position becomes actionable as a constructive involuntary transfer when an

employer creates conditions so difficult or unpleasant that a reasonable person . . . would have

been compelled to request and accept the transfer.” United States v. N.Y.C. Dep’t of Educ., No.

16 Civ. 4291, 2017 WL 435940, at *8 (S.D.N.Y. Jan. 31, 2017). But because Bianchi has not

made out a hostile work environment claim, he cannot satisfy the even more demanding standard

for a constructive demotion claim. 5 Cf. Zick v. Waterfront Comm’n of N.Y. Harbor, No. 11 Civ.

5093, 2012 WL 4785703, at *7 (S.D.N.Y. Oct. 4, 2012) (“Conditions that do not qualify as a

hostile work environment under Title VII are, by definition, not sufficiently intolerable to force an

employee to quit.”).

        Third, Bianchi argues that school officials’ failure to investigate his complaints thoroughly

and fairly is an adverse action. But a number of courts in this Circuit have held that an employer’s

failure to investigate an employee’s complaint does not amount to an adverse employment action.

See, e.g., Price, 808 F. Supp. 2d at 690; Richardson v. Suffolk Bus Corp., No. 09-CV-3586, 2010

WL 2606266, at *10 n.8 (E.D.N.Y. June 22, 2010) (collecting cases).

        Because none of the actions allegedly taken by Defendants amounts to an adverse action,

Bianchi’s disparate treatment claims fail, and Defendants are entitled to summary judgment on

those claims.




5
  To the extent Bianchi bases his claim on the fact that his transfer position was more difficult than he had
been told, he fails to show that this was anything more than an unintentional oversight. Bianchi cites no
evidence to show that Maurice Snipe—the relevant decisionmaker—knew or believed that Bianchi’s
teaching conditions would be more onerous than he claimed.


                                                     16
IV.    Retaliation Claims

       Title VII and the NYSHRL prohibit discriminatory retaliation against an employee who

complains of an unlawful practice. “To establish a prima facie case of retaliation . . . a plaintiff

must generally show that: (1) he engaged in a protected activity by opposing a practice made

unlawful by Title VII; (2) his employer was aware of that activity; (3) he suffered a materially

adverse employment action; and (4) there was a causal connection between the protected activity

and the adverse employment action.” Giscombe v. N.Y.C. Dep’t of Educ., 39 F. Supp. 3d 396, 401

(S.D.N.Y. 2014). “An adverse employment action for purposes of a retaliation claim is one that a

reasonable employee would have found . . . materially adverse, which in this context means it well

might have dissuaded a reasonable worker from making or supporting a charge of discrimination.”

Senno v. Elmsford Union Free Sch. Dist., 812 F. Supp. 2d 454, 473 (S.D.N.Y. 2011). “Adverse

employment actions in the context of a retaliation claim cover a broader range of conduct than in

the discrimination context.” Id.

       If the plaintiff succeeds in establishing a prima facie case, “then a presumption of

retaliation arises and the employer must articulate a legitimate, non-retaliatory reason for the action

that the plaintiff alleges was retaliatory.” Bowen-Hooks v. City of New York, 13 F. Supp. 3d 179,

220 (E.D.N.Y. 2014). “If the employer succeeds at the second stage, the presumption of retaliation

dissipates, and the plaintiff must show that, but for the protected activity, she would not have been

[adversely affected].” Id.

       As with his disparate treatment claims, Bianchi’s retaliation claims cannot survive

summary judgment. In his opposition materials, Bianchi identifies scores of negative interactions

that he had with school officials and co-workers, labelling them all forms of retaliation. See

generally ECF No. 56-2. The Court has reviewed Bianchi’s materials and, for the sake of brevity



                                                  17
and judicial economy, limits its analysis to those allegedly retaliatory actions that have an arguable

basis in fact or law. See Davis v. N.Y.S. Dep’t of Corrs. Attica Corr’l Facility, 110 F. Supp. 3d

458, 463 (W.D.N.Y. 2015) (stating that “trivial harms—i.e., those petty slights or minor

annoyances that often take place at work and that all employees experience—are not” adverse

actions for purposes of a retaliation claim).

       First, Bianchi’s claim that he was placed on paid leave as retaliation fails. There is no

genuine dispute in the record that, once the “blackface” rumor surfaced, Bianchi expressed his

discomfort about returning to school. Bianchi suggested staying home from work on multiple

occasions and objected to his return in late October 2015.             Because Defendants merely

implemented a remedy that Bianchi himself had raised, no reasonable juror could conclude that

Defendants took an adverse employment action against Bianchi or that they did so due to a

retaliatory motive.

       Second, Bianchi’s claim that his transfer was retaliatory fails for similar reasons. Although

Bianchi did not view his new position favorably, it is undisputed that he chose to transfer to the

new position and was not compelled to do so. Subjectively, Bianchi may have found his present

working conditions intolerable, but the Court cannot conclude that Defendants’ action was

adverse—i.e., that a reasonable worker would be dissuaded from engaging in protected activity

merely because the employer assented to the employee’s request to transfer to escape sporadic

workplace conflicts and some distressing rumors. Cf. Davis, 110 F. Supp. 3d at 464 (“A reasonable

employee would not consider a mutually-agreeable transfer such as the transfer at issue here

materially adverse.”); St. Juste v. Metro Plus Health Plan, 8 F. Supp. 3d 287, 327 (E.D.N.Y. 2014).

       Third, Bianchi argues that school officials failed to properly handle his complaints in

retaliation for his protected activity. The Second Circuit has said that “an employer’s failure to



                                                 18
investigate a complaint of discrimination cannot be considered an adverse employment action

taken in retaliation for the filing of the same discrimination complaint.” Fincher, 604 F.3d at 716.

But it can be “if the failure is in retaliation for some separate, protected act by the plaintiff.” Id.

at 722. Therefore, unlike in the disparate treatment context, an employer’s failure to investigate

can be an adverse employment action if it occurs in retaliation for an employee’s earlier complaint

or other protected activity. See Delisi v. Nat’l Ass’n of Prof. Women, Inc., 48 F. Supp. 3d 492, 497

(E.D.N.Y. 2014).

       Bianchi argues that Moore, Cromartie, and other district officials began retaliating against

him during the 2014-2015 school year, when they failed to adequately investigate his informal

complaints about Frances Rogers and Jewell Brown. The problem with this assertion is that

Bianchi’s complaints during the 2014-2015 school year cannot constitute protected activity. While

informal complaints can amount to protected activity, the complainant “must have a reasonable,

good faith belief that a Title VII violation has occurred.” Patrick v. Local Union 282, No. 99-CV-

8314, 2005 WL 2179415, at *4 (E.D.N.Y. Sept. 9, 2005). To the extent Bianchi held such a belief,

it was not objectively reasonable. Race was not explicitly or implicitly implicated in the various

skirmishes between Bianchi and his co-workers, and the mere fact that Bianchi was a different

race from his antagonists does not reasonably raise an inference of racial discrimination. See

Anderson v. Univ. Orthopaedic, No. 16-CV-7311, 2016 WL 10567969, at *4 (S.D.N.Y. Dec. 23,

2016). Rather, the incidents had another, obvious origin: Bianchi and Rogers’s conflict over her

role at the school. Thus, Bianchi’s retaliation claims cannot be founded on the complaints he made

during the 2014-2015 school year.

       By contrast, Bianchi’s September 2015 complaint against Berry and Rogers overtly

implicates racial discrimination and therefore constitutes protected activity.          Nevertheless,



                                                  19
Bianchi’s retaliation claim cannot proceed on the theory that Defendants inadequately investigated

his first discrimination complaint due to retaliation, because the “failure to investigate a complaint

of discrimination cannot be considered an adverse employment action taken in retaliation for the

filing of the same discrimination complaint.” Fincher, 604 F.3d at 716. Accordingly, Bianchi

does not have a viable retaliation claim based on how Defendants handled his first complaint

against Berry and Rogers.

       Bianchi’s claim for retaliation based on his second complaint is also not viable. The only

causal connection Bianchi shows between the filing of his first complaint and the lack of

investigation in his second complaint is temporal proximity. Temporal proximity can, under

certain circumstances, suffice to establish the causality element of a prima facie case of retaliation.

See Febrianti v. Worldwide, No. 15-CV-635, 2016 WL 502027, at *5 (S.D.N.Y. Feb. 8, 2016).

But courts should also not ignore other surrounding facts that render such an inference

unreasonable. See id. Here, the record shows that the school district investigated Bianchi’s other

formal complaints, including another complaint he filed subsequent to his second complaint. On

the present record, it would be unreasonable to infer that Defendants retaliated against Bianchi by

refusing to investigate his second complaint but then chose to investigate his third complaint

approximately one month later. Additional indicia of retaliatory motive would be required to draw

that inference. Cf. id. (declining to draw inference of causation from temporal proximity where

the events “in no way suggest that the temporal proximity . . . is anything but coincidence”).

       Regarding Bianchi’s third complaint, his claim fails because he has not demonstrated how

the third complaint was inadequately investigated.         To the contrary, the investigation was

extremely thorough and resulted in a written reprimand being issued against Berry. Therefore,

Bianchi has not demonstrated an adverse action with respect to the third complaint.



                                                  20
       Accordingly, Defendants are entitled to summary judgment on the retaliation claims.

 V.    Constitutional Claims

       Bianchi brings an equal protection claim under § 1983 against Cromartie and Moore and

an equal protection claim under the New York Constitution against all Defendants. Because the

Title VII claims are not viable against Defendants, Bianchi’s constitutional claims cannot survive

summary judgment. See Vega v. Hempstead Union Free Sch. Dist., 801 F.3d 72, 91 (2d Cir. 2015)

(“As in discrimination claims, the elements of a retaliation claim based on an equal protection

violation under § 1983 mirror those under Title VII.”); Town of Southold v. Town of East Hampton,

477 F.3d 38, 52 n.3 (2d Cir. 2007) (noting that the equal protection clauses of the Federal and State

Constitutions are coextensive).

       In sum, for the reasons discussed above, Defendants’ motion for summary judgment is

granted as to all three defendants.

VI.    Defendants’ Motion for Miscellaneous Relief

       Defendants request that the Court:

       1. Exclude from consideration for purposes of summary judgment:
              a. Bianchi’s audio recordings;
              b. Exhibits “C5” and “C6”; and
              c. Exhibit “U”.
       2. Strike Bianchi’s opposition because he failed to redact minors’ names in accordance
          with Federal Rule of Civil Procedure 5.2.
       3. Seal various exhibits that contain confidential or personal information.

The Court has already dealt with many of these requests in the course of evaluating Defendants’

motion for summary judgment. As to the remaining requests, the Court declines to wholly strike

Bianchi’s opposition or his supporting documents on the ground that he filed confidential

information publicly. However, the Court agrees that, given the sheer amount of sensitive

information contained in Bianchi’s opposition materials, they should be sealed. Therefore, the



                                                 21
Clerk of Court is directed to seal Bianchi’s opposition to Defendants’ motion for summary

judgment (ECF No. 56) and all related exhibits and materials.

                                        CONCLUSION

       For the reasons discussed above, Defendants’ motion for summary judgment (ECF No. 38)

is GRANTED. The complaint is DISMISSED WITH PREJUDICE, and the Clerk of Court is

directed to enter judgment in Defendants’ favor and close this case.

       Defendants’ motion for miscellaneous relief (ECF No. 57) is GRANTED IN PART and

DENIED IN PART. The Clerk of Court is directed to seal Bianchi’s opposition to Defendants’

motion for summary judgment (ECF No. 56) and all exhibits and materials included therewith.

       IT IS SO ORDERED.

Dated: September 30, 2019
       Rochester, New York
                                                     ______________________________________
                                                     HON. FRANK P. GERACI, JR.
                                                     Chief Judge
                                                     United States District Court




                                                22
